 In theMatter of HARDY PLASTICS & CHEMICAL CORPORATION, EM-PLOYERandLOCAL UNION No. 3 OF THE INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS(AFL),' PETITIONERCase No. 3-R-7922.-Decided March 2, 1948Messrs. Daniel R. Edelman,andAbraham Edelman,of New YorkCity, for the Employer.Mr. Harold Stern,of New York City, for the Petitioner.Mr. Martin Feldman,of New York City, for the Plastic Workers.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at NewYork City, on November 14 and 18, 1947, before Oscar Geltman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERHardy Plastics & Chemical Corporation is a New York Corporationengaged in the manufacture of metal and plastic products at twoplants, one at No. 1 Junius Street, and the other at 162 Central Avenue,both in Brooklyn, New York. During the year 1946, the Employerpurchasedmaterials, consisting principally of plasticmoldingpowders, steel, and brass, valued in excess of $250,000, of which ap-proximately 66 percent represented shipments to the Employer frompoints outside the State of New York.During the same period, theEmployer produced finished products valued in excess of $1,000,000,1The designation of the Employer and the Petitioner appears as amended at the hearing2 Pursuant to Section 3 (b) of the National Labor Relations Act, the National Labor Rela-tions Board has delegated its powers in connection with this case to a three-man panel con-sisting of the undersigned Board Alembersf[Houston,Tiuidock,and GraiJ76 N. L.R. B., No. 69.463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which approximately 66 percent represented shipments to pointsoutside of the State of New York.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.T1LE ORGANIZATIONS T\ COLA-EDThe Petitioner is a labor organization: affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.Plastic Button and Novelty Workers Union. Local 132, ILGWU,herein called the Plastic Workers, is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.,M. THE ALLEGED APPROI'iiLATE UNITThe Petitioner seeks a unit composed of five employees in the JuniusStreet plant,' who are carried on the Employer's records, togetherwith laborers and porters responsible for the cleanliness of the build-ing, in a department designated as maintenance and repairs.5TheEmployed contends that this unit is inappropriate.The five employees in question perform general building and ma-chine maintenance work of a semi-skilled nature.They install tem-porary electrical wiring and switches, move and reset machines,replace electricalmotors on machines, perform minor carpentry,glazing, and plumbing, and other tasks related to general mam-tenance.sSome machine maintenance is performed by the productionsupervisors, and on rare occasions by rank and file production em-ployees.In the main, however, machine maintenance is performedby the five employees, as is almost all of the ordinary building main-tenance, other than that relating to the cleanliness of the building.Where maintenance operations are extensive or require special skillsnot possessed by the five employees, independent contractors areemployed.The employees in question dress together when they reportfor work.They are under the supervision of the building superin-tendent,who also supervises the unskilled maintenance workers3The Plastic Workers, after entering an appearance at the hearing, withdrew its appear-ance by a telegram and letter addressed to the hearing officer, which stated "We have nointerest in this proceeding and we are hereby withdrawing our appearance "4This plant employs between 200 and 400 persons,depending on the level of businessactn ity3The petition designates the unit as"maintenance mechanics,"but at the hearing thePetitioner specified that its interest was confined to the jobs presently performed by the fivespecific employees.sFour ottlie five employees have performed more than one type of maintenance task. HARDY PLASTICS & CHEMICAL CORPORATION465engaged in keeping the building clean.One of the five men, PeterHoehler, ordinarily transmits to the others the orders of the buildingsuperintendent.The wage rates of the five employees are slightlyhigher than the average paid to production workers in the plant, but,because the latter receive production bonuses, their total wages aregenerally higher than those paid to the five mien in question.Since May or June 1947, the Employer has assigned to these fiveemployees as a, regular additional duty the task of constructing andassembling jigs and fixtures, which are subsequently attached to pro-duction machines and used in the production process. In performingthis task the five maintenance employees work in any part of the plantwhere appropriate equipment may be found, and frequently workalongside of toolroom employees, who spend a, portion of then' timealso making jigs and fixtures.While engaged in the production ofjigs and fixtures the five maintenance employees remain under thegeneral supervision of the building superintendent.However, it ap-pears that the determination of whether a particular jig or fixture hasbeen properly produced is ordinarily made by the supervisor of theproduction unit for whose use it is intended.The proportion of time consumed by the five employees in questionon the production or assembly of jigs and fixtures has steadily increasedsince this function was first assigned to these men. It appears that, asa group, they now spend from 25 percent to 75 percent of their timein this activity.'The Employer explained this trend on the basis ofthe fact that before May 1947, the Company was engaged in theprocess of moving to and setting up the Junius Street plant;.that thisi equired a considerable amount of electrical, millwright, and mainte-itance work; that this task is now complete; and that In order to utilizefully the services of the five maintenance men, it had switched an in-rreasnng portion of then t une to the production of jigs and fixtures.The Employer further asserts that in the future these men will beused almost exclusively for this purpose, and that only one person and7prior to the time at w hich the Employ et begin to assign jig and fixture pioduction tothe five maintenance emplo} ees. this function was perfoi med exclusively by the employeesof two toolioomsEmployees in one toolroom produce jigs, fix'uies, molds, dies, and ma-chine parts fod the Employer's plastics depaitmentThe employees of the other toolroomproduce similar items for the metal depaitmentAbout 15 employees are so eniploved, andat the present spend about 20 percent of their time in the production of jigs and fixturesThe jigs and fixtures produced by the five maintenance employees are eenerall,y of the sanetype as those pioduced by the toolroom employees, and are used in both the plastics and themetal depaitmcnts8The Employer asserted that 75 per cent of their time was so spentOne of the five mentestified that in the period immediately before the heaii, g he had spent 100 percent of histime in the production of pas and fixturesPeter Hoehlcr testified that, because of hisgreater experience with maintenance work, lie was spending only 25 percent of his tune inthis work , but that for the other four men the jig and fixtures work consumed 50 percentof their time. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossiblyonehelper will be required todothe maintenance work forthe plant.Whether or not this prediction is supported by future developments,the fact remains that at this time the employees in question are spend-ing a significant portion of their time in work that is wholly unrelatedtomaintenance operations or to the craft skills they are alleged topossess, and is also performed by other production employees in theplant.9Under these circumstances we find the unit sought herein isinappropriate for the purpose of collective bargaining, and we shalltherefore dismiss the petition ioORDERUpon the basis of the foregoing findings of fact, and upon the en-tire record in these proceedings, the National Labor Relations Boardhereby orders that the petition for investigation and certification ofrepresentatives of employees of Hardy Plastics & Chemical Corpora-lion, Brooklyn, New York, filed herein by Local Union No. 3 of theInternational Brotherhood of Electrical Workers (AFL), be, and ithereby is, dismissed..0 Cf.Matter of American Greeting Publishers, Inc, 73 N. LR B 1226 ,Matter ofSouthern Fertilizer and Chemical Company,73 N L R B 100.10The record indicates that the five employees in question are not members of the Plastic\Vorkei s , that at least two of the five have been refused membership in this union ; and thatthere is some doubt whether the contract with the Plastic workers, which stales that "theunion represents the workers employed in the shop of the employer, ' was intended to coverthe five employees In the absence, however, of any clear showing that the Plastic workerswill not accoid adequate representation to these employees, particularly if they continue towork at jobs skin to those of the production workers, we do not consider these facts suffi-cient to justify the establishment of these employees in a separate unit. In this connectionwi,to tlrit norfors and similar unskilled maintenance employees of the Employer aremembers of this union...i